Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 24, 2017

The Court of Appeals hereby passes the following order:

A17A1994. TERRY PAUL BURTON v. THE STATE.

      Terry Paul Burton was convicted of kidnapping in 2009. In 2017, he filed a
Motion to Vacate or Correct Void Sentence. The trial court denied the motion, and
Burton filed this appeal. We, however, lack jurisdiction.
      A direct appeal may lie from an order denying or dismissing a motion to vacate
a void sentence, but only if the defendant raises a colorable claim that the sentence is,
in fact, void. See Harper v. State, 286 Ga. 216, 217 n.1 (686 SE2d 786) (2009); Burg
v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). A sentence is void only if it
imposes punishment that the law does not allow. Crumbley v. State, 261 Ga. 610, 611
(1) (409 SE2d 517) (1991). “Motions to vacate a void sentence generally are limited
to claims that – even assuming the existence and validity of the conviction for which
the sentence was imposed – the law does not authorize that sentence, most typically
because it exceeds the most severe punishment for which the applicable penal statute
provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013).
      In this case, Burton’s motion contends that his sentence is void because the trial
court lacked jurisdiction due to problems with his extradition and indictment. This is
not a valid void-sentence claim. Accordingly, we lack jurisdiction to consider this
appeal, which is hereby DISMISSED.



                                      Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                08/24/2017
                                              I certify that the above is a true extract f rom
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                            , Clerk.